 FOAM FABRICATORS5-11Foam Fabricators of Minnesota, Inc. and DistrictNo. 165, International Association of Machin-ists and Aerospace Workers, AFL-CIO, Peti-tioner. Case 18-RC-1352114 December 1984DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered a determinative chal-lenge in an election held 5 December 1983 and thehearing officer's report recommending dispositionof it. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows eight for and eight against the Petitioner,with one challenged ballot.-The Board has reviewed the record in light ofthe exceptions, has adopted the hearing officer'sfindings and recommendations only to the extentconsistent herewith, and finds that a certification ofresults of election should be issued (hearing offi-cer's report is attached). We find, contrary to thehearing officer, that as of the date of the electionWendell Ross did not have a reasonable expectan-cy of recall in the near future. Accordingly, weuphold the challenge to Ross' ballot.The Employer is a fabricator of synthetic foamproducts and employs approximately 18 workers atits facility in Maple Lake, Minnesota. Its businessin the past 8 years has followed a fairly regularpattern. Until October 1983 the Employer neverlaid off any of its employees. As a result of expan-sion in May 19831 the Employer opened a premolddepartment to produce packaging foam molds fab-ricated from isocyanate foam.Wendell Ross was hired on 9 May to help staffthe new premold department. When hired Rosswas told that he would be worked into other de-partments if premold work was low. In fact, he didwork in various other departments of the Employ-er from time to time.In early October the Company learned that itspremold purchase order 'contract from CentralContainer Corporation was terminating and that nofurther orders from this major customer would beforthcoming. The Employer's president, RichardSomers, testified that upon learning this he decideda reduction in the work force of the premold de-partment was necessary and that the reductionshould be accomplished by laying off the least'Unless otherwise indicated, all dates herein are in the calendar year1983'senior full-time employee:2 -On 13 October Somersexplained the business situation to Ross. Somerstold him that one part-time employee had less se-niority and that Ross could take that position if hewanted to. Ross declined the offer. Somers thenhanded him a memo, of which the first paragraphread:We are experiencing a noticeable reduction inthe volume of new orders. Unfortunately thisnecessitates a reduction in our work force.Your employment date . . . places you lowestin seniority in our work force. Therefore weare compelled to lay you off at this time. It isnot possible to forecast the duration of thislayoff.At the time of Ross' layoff some premold workremained unfinished. This was completed by twoother employees in early November.The record indicates that the only informationRoss received regarding the possible duration ofhis layoff was the notice itself. Between 13 Octoberand 5 December, the date of the election, therewas no further contact between Ross and the Com-pany.In mid-November the Company's sales represent-ative Mark Somers was enthusiastic regarding a po-tential new premold contract from a large custom-er. President Somers' testimony indicated that ifthe contract had been approved the Companymight have reopened the premold department inFebruary 1984 at the earliest.3 It is clear from therecord that at no time was the news of this poten-tial contract communicated by the Company toRoss. Nor was Ross contacted at any time to see ifhe would be interested in returning to work inFebruary. Although there may have been an initialenthusiastic report concerning this potential cus-tomer, there is nothing to indicate that the Compa-ny took any further action other than waiting tosee if its bid was going to be accepted. As of 9 De-cember it knew that,its bid would not be accepted.It is well established that the entitlement of laid-off employees to vote in a representation electiondepends on whether such employees have a reason-able expectancy of recall in the near future. Thedetermination of this expectancy in turn dependson objective factors including the past experienceof the employer, the employer's future plans, and2 Since the Employer had never laid anyone off before this was its firstapplication of seniorityThis potential contract was at best a hopeful expectation on the partof the CompanyQ Did he [the sales representative] have any firm commitmentsfrom whatever the customer•potential customer•was, for thework9A No Only a conversation No purchase order or anything else.273 NLRB No. 80 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances of the layoff, including what-em-ployees were told as, to, the likelihood of recal1.4The appropriate time frame when determining ex-pectancy of recall is the situation as it existed at thetime of the election rather than subsequent devel-opments.5When the employer has had a past history oflayoffs and recalls it is somewhat easier to deter-mine exactly what would be a reasonable expectan-cy of reemployment in the near future. If the busi-ness pattern follows a cyclical or seasonal term andemployees who are laid off are usually rehired, theprediction can be made with some accuracy.6However, here it is clear that the Employer hashad no pat history of layoffs and -recall. Therecord indicates that the Employer's business hasbeen more or less stable for the past 8 years. Therecently created premold department was a busi-ness venture based on anticipated purchase ordersrequiring prembld foam. Ross was informed thatthe department was new before he was hired. Infact the premold department was not operationaluntil he was hired by the Employer. When themajor purchase order to supply foam fabricated inthe premold department was canceled Somers de-cided to complete the remaining small orders andclose the department. Thus, for the first time in 8years the Employer- made a decision to lay off oneof its employees.AlthOugh Ross was informed when hired thatthe Company had never laid off any employeesthere was no way for the Company to foresee thatit would lose its major purchase order for theproduct Ross was being hired to produce. Therewas also no way for the Company to accuratelypredict whether it would again reopen the premolddepartment.Absent any employer past experience or futureplans, where an employee is given no estimate as tothe duration of the layoff or any specific indicationas to when, if at all, he will be recalled there is noreasonable expectancy. Vague statements by theemployer as to the "chance" or "possibility" of theemployee being rehired do not provide an adequatebasis for concluding that the employee had a rea-sonable expectancy of reemployment.. Tomadur,Inc., supra. Here, the Employer's hope that it couldreopen the premold department was never dis-closed to Ross. He was informed only that it wasnot possible to forecast the duration of the layoff.We find that such a statement, without more, doesnot give rise to a reasonable expectancy of recall.4 Precision Tumbling Co, 252 NLRB 1014 (1980), High Energy Corp,259 NLRB 747 (1981)5 Tomadur, Inc , 196 NLRB 706 (1972)6 Atlas Metal Spinning Go, 266 NLRB 180 (1983)The statement by the Employer, that it was:"com-pelled to lay [Ross] off at this time," is nothingmore than a vague implication that Ross may even-tually be recalled and 'is insufficient to give rise toa reasonable expectation of recall in the nearfuture.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that at a majority- of the validballots have not been cast for District No. 165,International Association of Machinists and Aero-space Workers, AFL-CIO and that it is not the ex-clusive representative of these bargaining unit em-ployees.MEMBER ZIMMERMAN, dissenting":Contrary to my collegues I find that there was areasonable expectancy at the time of the electionthat laid-off employee Wendell Ross would be re-called in the near future. AccOrdingly, I wouldaffirm the hearing officer's recommendation thatthe challenge to the, ballot of Wendell Ross beoverruled. My colleagues' arrival at the contraryresult flows from a distorted application of prece-dent.It is well settled, as my colleagues do not dis-pute, that a reasonable expectancy of recall in thenear future entitles an employee on layoff to votein a representation election. The existence of suchan expectancy is evaluated on the basis of severalobjective factors, only one of which is given anyeffect by the Majority. As the Board recently heldin Atlas Metal Spinning Co.—266 NLRB 180 (1983),"the objective factors which the Board employs todetermine whether an employee possesses such anexpectancy include the employees past experience,the employer's future plans, the circumstances ofthe layoff, and what the employee was told aboutthe likelihood of recall" (emphasis, added).Application of these criteria to the instant caseleads easily to the conclusion that at the time of theelection Ross had a reasonable 'expectancy of recallin the near future. Nothing in the Company's pastexperience indicated that Ross' layoff would beparticularly long or permanent. The Employer hadnever before laid off even a single employee in 8years of operation prior, to October 1983. Indeed,as recently as May 1983, the Employer had actual-ly expanded its operations.' Therefore, the Em-ployer's statement to Ross that "we are compelledto lay you off at this time" (emphasis added) is anThus, contrary to my colleagues' assertion that there is an "[absenceofj any employer past experience," the record establishes that the Em-ployer has a past experience of no layoffs within the last 8 years as wellas a recent expansion of operations FOAM FABRICATORS513indication that the anticipated duration of thelayoff would not be particulaily long, and was rea-sonably likely to last only until the Employer'svolume of new order. increased. The Employer'snext statement, "It is not possible to forecast theduration of this layoff," is no more than a simplestatement of fact which in no way portends a longor short layoff;' thus, unlike the preceding state-ment, it cannot be considered an objective indica-tion of how long or short Ross' layoff would be.2The test for determining expectancy of recall inthe near future is based on the situation as it existedat the time of the election, rather than on subse-quent developments.3 Here, at the time of the elec-tion of 5 December 1983, the Employer's top man-agement was "very enthusiastic"•and had been sosince mid-November•about 'a potential contractwhich would necessitate the reestablishment ofRoss' department. Award of that contract to theEmployer would enable the recall of Ross (whomthe Employer considered a good employee) about2 months later.4 On 9 December, .4 days after theelection, the Employer's .expectations of increasedbusiness were defeated. But the fact remains -that,at the time of the election, there was a reasonableexpectancy that as a result of- the anticipated con-tract Ross would be recalled in the near future.That the anticipated contract was eventually lost innormal bidding, does not' post 'facto undermine thereasonableness of the Employees expectationsduring the contract bidding period.My colleagues hinge their decision solely onwhat Ross was told at the time of his layoff. Theystate -that if there is no "estimate as to the durationof the layoff. or any. specific indication as to when,if at all, he will be recalled," there is no reasonableexpectancy that an employee will be recalled. Thisabsolute statement ignores the Board's longstandingpractice of considering 'Other applicable criteria insuch cases. My colleague's also distort Board prece-dent by using a subjective analysis based on em-ployee reaction to employer statements rather thanthe objective test that has consistently been appliedby the Board. In so doing they establish that a laid-off employee's eligibility to vote depends solely onwhat he is told by the employer, rather than on thereasonable prospect that this employee will in the- near future again be part of the work force whichis electing whether or not to be represented. My2 Atlas Metal Spinning Co , 266 NLRB 180 (1983) (failure to provideemployee with specific. date on which to expect 'recall not an indicationthat employee had no reasonable elpectancy of recall in near future)3 Atlas Metal Spinning Co, supra, High Energy Corp, 259 NLRB 747,761 (1981), Zatko Metal Products Co, 173 NLRB 27, 33 (1968) †4 Again, contrary to what my colleagues perceive as an "[absence ofjfuture plans," the record establishes that the Employer had futureplans which if realized would result in the reestablishment of Ross' de-partment, and lead directly to his recall from layoffcolleagues' decision -undermines the Act's objec-tives of protecting employee rights to participate ina secret-ballot election. I therefore dissent.APPENDIXHEARING OFFICER'S REPORT ANDRECOMMENDATION TO THE BOARD ONCHALLENGED BALLOTPursuant to a Stipulation For Certification Upon Con-sent Election Executed by the parties an approved bythe Acting Regional Director for Region Eighteen of theNational Labor Relations Board on November 11, 1983,1an election by secret ballot was conducted among certainemployees of the Employer2 on December 5. Upon theconclusion of the election a Tally of Ballots was servedon the parties in accordance with the Board's Rules andRegulations. The Tally of Ballots disclosed that the chal-lenged ballots were sufficient in number to affect the re-sults of the election.3 The Acting Regional Directorissued and served on the parties on December .12, aReport on Challenged Ballot, Order Directing Hearingon Challenged Ballot and Notice of Hearing. Pursuantthereto, a hearing was held on December 22, before theundersigned Hearing Officer duly designated for the pur-pose of Conducting such, hearing. All parties were repre-sented at -the hearing.and had full opportunity to call, ex-amine and cross-examine witnesses, to introduce evi-dence pertinent to the issues, and to make statements insupport of their respective positions.Upon the entire record in this case, and from my care-ful observation of the demeanor and manner of the wit-nesses while testifying under oath, I make the following4FINDINGS OF FACT AND CONCLUSIONSAs part of the Stipulation For Certification Upon Con-sent Election executed by the Employer and the Peti-tioner, the parties incorporated a written and signed eli-gibility list wherein it was agreed that the eligibility listwould be final and binding upon the parties pursuant tothe doctrine established in Norris-Thermador Corporation,119 NLRB 1301 (1958) However, by the terms of thiseligibility list, the parties expressly reserved. "the right toUnless otherwise indicated, all dates herein are in the calendar year1983The appropnate collective bargaining unit to which the parties stipu-lated is defined asAll full-time and regular part-time production and maintenance em-ployees employed by the Employer at its Maple Lake, Minnesota fa-cility3 Approximate number of eligible voters-18Void ballots--OVot6 cast for Petitioner-8.Votes cast against Petitioner-8Challenged ballots-1Valid votes counted plus challenged ballots-174 In the resolution Of all issues for which the credibility or oral testi-' mony becomes a factor, I have carefully considered the demeanor andconduct of the witnesses as well as their candor, their objectivity, theirbias or their lack thereof and have carefully weighed the witnesses' un-derstanding of the matters to which they testified, the plausibility, con-sistency and probability of their testimony, as well as whether parts oftheir testimony should be accepted when other parts are rejected.. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenge the voting eligibility (of Wendell Ross) as theemployee is on layoff status."During the election conducted on December 5, theEmployer challenged the ballot of Wendell Ross, con-tending that he was no longer an employee of the Em-ployer. At the hearing, the Employer maintained this po-sition. The Petitioner's contention has been that WendellRoss was temporarily laid 'off on October 13 and had areasonable expectancy of reemployement at the time ofthe December 5 election. In the course of the December22 hearing, Richard Somers, President and General Man-ager of Foam Fabricators of Minnesota, Inc. and Wen-dell Ross testified.Wendell Ross was hired by Foam Fabricators of Min-nesota, Inc ; On May 9 to work as a premolder in theCompany's newly reestablished premold department,wherein packaging molds are fabricated from isocyanatefoam. Prior to the reopening of a premold department inMay, the Company had such a department for a three-to-four month period in 1981. The occasion prompting thepremold department's recreation in May was the acquisi-tion of a major purchase order from Central ContainerCorporation; this purchase order comprisded 90-95% ofthe premold department's work orders. At the time thepremold department was reopened, a Company employ-ee, Steve Mooney, was transferred from.the Company'scutting area to work with the newly hired Ross in pre-mold. Additionally, a third employee was occasionallycalled in to assist Ross and Mooney when further laborwas necessary. When the premold department equipmentwas for some reason inoperative, Ross and Mooneywould work in other areas of the Company. Somers tes-tified that Ross was, in fact, capable of working in anydepartment. , Ross' testimony was that he spent approxi-mately 15-20% of the work time in departments otherthan premold. Ross also testified that at the time he washired, he specifically asked Plant Superintendent JohnProvo about the permanency of the premolder positionand that he was told 'that he would be worked into otherdepartments if premold work was low. The fact that theCompany had never had a layoff was used as an "entice-ment" during the interview, according to Ross.In early October, the Company learned that the pur-chase order from Central Container Corporation was ter-minating and that no further orders from this major cus-tomer would be anticipated. Somers testified that, uponlearning this, he 'decided that a reduction in the work-force, i.e., the premold department, was necessary. OnOctober 13, Somers handed to Ross a memo, of whichthe first paragraph reads:Dear Sir.We are experiencing a noticeable reduction in thevolume of new orders. Unfortunately this necessi-tates a reduction in our work force. Your employ-ment date of May 9, 1983, places you lowest in se-niority in our work force. Therefore we are com-pelled to Jay you off at this time. It is not possibleto forecast the duration of this lay off.55 Somers testified that this had been the only application of. seniontyFoam Fabricators' historyAfter receiving this memo and declining the offer of aparttime job at a reduced .pay rate,i Ross punched- outand left the _Company's facility. No conversation as tothe nature or duration of the layoff occurredSomers testified that it the time of Ross' layoff, ap-proximately $72006 volume of-premold - work remainedto be completed, and that Mooney and emPloyee JoanGreninger finished this in early NOvembef. After this,Mooney and Greninger were transferred to full-time- po-sitions .in other departments of the Company. Fromabout November 15-18, 1983, the premold department,staffed with Mooney and .Greninger, completed a smallorder for another premold account.In mid-November, 1983, Foam Fabricators sales repre-sentative Mark Somers (President Richard Somers' son)returned from Omaha, Nebraska, with what RichardSomers testified. to as a "very enthusiastic" report re-garding a potential contract with Control Data Corpora-tion, which contract would necessitate the reestablish-ment of the premold department in approximately Febru-ary, 1984.7 Somers further testified that if the premolddepartment were to reopen, he would hire Ross, whomhe considers to have been a good employee. Somers' op-timism that this premold contract, for which the Compa-ny had submitted a bid in August or September, wouldbe obtained continued until December 9. Somers testifiedthat Mark Somers learned on December 9 that the Con-trol Data contract bid had fallen through and that hehimself was so notified on December 12. The premolddepartment has not been in operation since about No-vember 18, and Somers states that "it's under investiga-tion" whether the lease for the leased premold equip-ment can be broken, in view of the departments' shut-down.Based on the foregoing and the record as a: whole, Iconclude that at the time of the representation electionWendell Ross enjoyed an expectancy of recall and thatthis expectancy was a reasonable one. I rely particularlyon the fact that as- of the date of the election, i.e., De-cember 5, it was anticipated that a sizable premold con-tract would be obtained which would result in reinstat-ing both the premold department and according toSomers, Ross as, an employee. "The test for determiningthe expectancy of recall is the situation as it existed at thetime of the election." Atlas Metal Spinning Co., 266 NLRB180 (1983) (emphasis added), citing Thomas Engine Cor-poration, 196 NLRB 706 (1972). The fact that the Com-pany learned on December 9 that this contract wouldnot be obtained after all is inconclusive as to Ross'voting eligibility. on December 5 Likewise, Somers' tes-timony that there were no prospects for premold ordersat the time of the hearing has no bearing on Ross' votingrights at the time the election was conducted. Atlas6 According to Somers' testimony, the average monthly sales volumefrom the premold department was $8,018Somers' testimony that, on the basis of the Control Data report, thepremold department might reopen in February 1984 is consistent with anaffidavit given to the Board dunng the investigation of Case No 18-CA-8516, which affifavit was admitted Into evidence at the December 22hearing herein However, my findings and conclusions are based solelyon Somers' testimony at the heanng and were made without reference toor reliance upon this affidavit 'FOAM FABRICATORS515MetaItSpinning'Co.,-,above. Further, nothing: in the-Com-pany's past revealed to Ross that his layoff would bepermanent; in fact, Ross' uncontradicted testimony indi-cated that the Company's, no-layoff history , was specifi-cally emphasized during Ross', employment _interview.Therefore, Smilers, October 13 memo- to Ross that hewas compelled "to lay. you off at this time"'reaSonablycreated an expectancy. of recall. The' facts, that the dura-tion of the layoff was 'not specifically stated or that thefuture personnel needs of Foam Fabricators were -stillunclear do not negate, the reasonableness of. this expect-ancy. See, e.g., -Atlas _Metal Spinning Co.; above, Jobbers'Supply Inc., 236 NLRB, 112, , 113..(1978); 'enforced, '625P.2d, 754 (6th Cir. 1980).,RECOMMENDATIONIn accordance with the foregOing facts, I recommendthat the challenge' to the ballot of Wendell Ross be over-filled, -and that Ross'. ballot be_ opened and counted inorder that' a Revised -Tally of' Ballots may be issued- andserved on the parties.-I further recommend that if-the Revised-Tally of Bal-lots reveals that the Petitioner has received a majority ofthe valid votes cast, a ,Certifiation of Representativeissue. On the other hand, if the Revised Tally of Ballotsreveals that the Petitioner has 'not received a majority ofthe valid votes cast, it is recommended that a Certifica-tion of Results issue.48 As provided in Section, 102 69 of the Rules and Regulations of theNational Labor Relations Board, Series 8, amended, within 10 days fromthe date of Issuance of this Report, any party may file with the Board inWashingion, D C an original and seven. copies of exceptions thereto Im-mediately upon the filing of such exceptions, the party filing same shallserve a copy thereof on- the other parties and shall file a copy with theRegional Director and a statement of service shall be made to the Boardsimultaneously therewith If no exceptions are filed hereto, the Board willadopt the recommendations of the Hearing Officer-